Citation Nr: 0832694	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-34 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. L. 


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1966 to February 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in May 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, PA.  The RO in a rating decision in April 2008, 
increased the rating to 10 percent.  

In August 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In August 2007, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

Degenerative joint disease of the right knee by X-ray is 
manifested by flexion at most limited to 77 degrees and 
extension to 7 degrees without subluxation or ligament 
instability or additional functional loss due to pain, 
weakness, excess fatigability, lack of endurance, 
incoordination, or atrophy to include on repetitive movement.  

CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2004, in April 2006, in November 
2006, in July 2007, and in December 2007.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the disability had 
become worse.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The notice included the provisions for the effective date of 
the claim, that is, the date of receipt of the claim, and for 
the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice on degree of disability 
assignable and effective date came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice and the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in June 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)



To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Codes and rating criteria as 
provided in the statement of the case, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim.  

As the content error did not affect the essential fairness of 
the adjudication of the claim for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded a VA 
examination in January 2008.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The right knee disability is currently rated 10 percent 
disabling under Diagnostic Codes 5010.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5010, arthritis due to trauma, which 
is substantiated by X-ray findings, is rated as degenerative 
arthritis. Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion for the specific 
joint involved.  Where limitation of motion of the specific 
joint involved is noncompensable, a rating of 10 percent is 
for application for each major joint, affected by limitation 
of motion confirmed by findings such as satisfactory evidence 
of painful motion. 

In VAOPGCPREC 9-98, the VA General Counsel held that when a 
veteran has a knee disability to warrant a separate rating 
for arthritis based on X-ray findings, the limitation of 
motion need not be compensable under Diagnostic Code 5260 or 
Diagnostic Code 5261, rather, such limited motion must at 
least meet the criteria for a zero percent rating.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of flexion).  And a separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling. 

Another potential Diagnostic Code is Diagnostic Code 5257.  
Under Diagnostic Code 5257, the criteria for a 10 percent are 
either slight recurrent subluxation or slight instability.  

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is factor to be considered. 38 
C.F.R. § 4.59.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability.  The intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion. 38 C.F.R. § 
4.71, Plate II.

Factual Background 

VA records show that in February 2005 the assessment was 
osteoarthritis of the knee.  

In August 2007, the veteran testified that he has right knee 
pain with limited motion and instability twice a week. 

On VA examination in January 2008, the veteran complained of 
chronic right knee pain and buckling.  The veteran indicated 
he used a cane, was able to stand for 15 to 30 minutes and 
was unable to walk more than a few yards.  The veteran 
reported stiffness and weakness in his right knee.  He denied 
instability and subluxation.  He reported a clicking 
sensation at times and his knee giving out about twice a 
month.  

On physical examination, extension was from 0 to 7 degrees 
without pain.  There was no limitation of motion on 
repetitive use.  Flexion was from 0 to 87 degrees with pain 
at 77 degrees.  There was no additional limitation of motion 
on repetitive us.  There was no instability.  The veteran had 
pain in the right medial knee joint line and subpatellar 
areas.  Accompanying x-rays show no subluxations.  X-rays 
indicate marked degenerative joint disease of the right knee.  

The examiner noted the right knee had significant 
occupational effects.  The veteran had pain, difficulty 
reaching, decreased mobility, problems with lifting and 
carrying.  He last worked in 1998 as a subcontractor because 
he was unable to climb ladders or lift any weight due to his 
back and bilateral knee problems.  The veteran indicated that 
he currently had a sedentary part-time job.  

Analysis

As for limitation of motion, on VA examination in January 
2008, flexion was at most limited to 77 degrees with pain.  
As the criterion for a 10 percent rating for flexion limited 
to 45 degrees is not shown, a separate 10 percent rating for 
limitation of flexion is not warranted, considering 
functional loss due to pain and painful movement.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

As for limitation of extension, on VA examination in January 
2008, extension was limited to 7 degrees without pain.  As 
the criterion for a 10 percent rating for extension limited 
to 10 degrees is not shown, a separate 10 percent rating for 
limitation of extension is not warranted, considering 
functional loss due to pain and painful movement.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.    

And a separate rating based on instability under Diagnostic 
Code 5257 is not warranted as there is no objective evidence 
of either slight recurrent subluxation or slight instability. 

As the criteria for a separate, 10 percent rating based on 
either limitation of flexion or limitation of extension or on 
recurrent subluxation or instability have not been meet, the 
right knee disability is correctly rated 10 percent on the 
basis of arthritis, substantiated by X-ray, with 
noncompensable limitation of motion, but with satifactory 
evidence of painful motion. 

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for the 
right knee disability.  38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 10 percent for degenerative joint 
disease of right knee is not established, and the appeal is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


